Citation Nr: 1116561	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected disc disease of the cervical spine (previously claimed as a neck injury).

2.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected radiculopathy of the right upper extremity (previously claimed as a bilateral shoulder, bilateral arms, and bilateral elbows disability).

3.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected radiculopathy of the left upper extremity (previously claimed as a bilateral shoulder, bilateral arms, and bilateral elbows disability).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for the Veteran's cervical spine disability, radiculopathy of the right upper extremity, and radiculopathy of the left upper extremity, and assigned an initial 20 percent rating for each disability, effective September 12, 2005.  

The February 2009 VA examiner determined that the Veteran's service-connected cervical spine disability and bilateral radiculopathy have significant effects on his occupation.  At this examination, the Veteran also reported that he is currently unemployed.  Thus, this evidence raises a claim for TDIU.  This claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.





REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, the Veteran has not been provided the required Veterans Claims Assistance Act of 2000 (VCAA) notice for his increased rating claims and his TDIU claim.  The Veteran must be provided this notice prior to the Board adjudication of these claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Second, in regards to the Veteran's increased rating claims, the Veteran's last VA examination to assess the current severity of these disabilities was in February 2009.  This evidence is inadequate to assess the Veteran's current levels of severity, since these examinations are over two years old.  Additionally, these examinations were for the primary purpose of establishing service connection for the disabilities (which have since been granted) and not for determining the current severity of these disabilities.  Further, the Veteran's representative in an April 2009 statement argued that the Veteran has additional disabilities in his shoulders, arms, and elbows, besides the current radiculopathy diagnoses.  Therefore, new VA examinations are required to assess the current levels of severity of the Veteran's service-connected cervical spine disability and radiculopathy of the upper extremities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Third, the most recent treatment records from the Omaha, Nebraska, VA Medical Center are dated from June 2009.  All pertinent treatment records since this date should be obtained and added to the claims file. 

Finally, in regards to the TDIU issue, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  However, at the February 2009 VA examination, the examiner determined that the Veteran's service-connected cervical spine disability and bilateral radiculopathy disabilities had significant effects on the Veteran's occupation.  At this examination, the Veteran also reported that he was currently unemployed.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability for the purposes of deciding his TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that is specific to his increased rating claims and his TDIU claim.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him of the elements of a disability rating and an effective date.

2.  Ask the Veteran whether he has recently been treated by any private providers for his service-connected disabilities and obtain a list of those providers.  Obtain any available records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the Omaha, Nebraska, VA medical center since June 2009 that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Provide a VA examination to the Veteran in order to evaluate the severity of his service-connected disc disease of the cervical spine.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Codes 5237 and 5243.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  Provide a VA examination to the Veteran in order to evaluate the severity of his service-connected radiculopathy of the bilateral upper extremities.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 8511.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should determine whether the Veteran has separate and distinct disabilities in his bilateral shoulders, arms, and elbows, besides the currently diagnosed radiculopathy.  If the Veteran does have additional disabilities, the examiner should opine as to whether these disabilities are related to the Veteran's service-connected cervical spine disability.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  The RO should then review the results of the above VA examinations for the Veteran's increased rating claims.  If the Veteran is diagnosed with separate and distinct disabilities for his shoulders, arms, or elbows (aside from his current radiculopathy diagnosis), the RO should determine whether the Veteran is entitled to separate disability ratings for these diagnoses.  If the Veteran is granted service connection for any additional disabilities, these disabilities should be included in the list of disabilities provided to the TDIU examiner.

7.  After completing the above actions, afford the Veteran an appropriate VA examination so as to provide an opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities of: (1) radiculopathy of the upper right extremity; (2) radiculopathy of the upper left extremity; (3) bilateral hearing loss; (4) disc disease of the cervical spine; and (5) a scar from an old foreign body wound to the right sternoclavicular junction with occasional small muscle strain.

The opinion should address whether his service-connected disabilities alone are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary tests should be conducted.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

8.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



